In a medical malpractice action to recover damages, inter alia, for conscious pain and suffering and wrongful death, the defendant, the Staten Island Hospital (hereinafter the Hospital), appeals from a judgment of the Supreme Court, Richmond County (Radin, J.), dated January 16, 1985, which is in favor of the plaintiff and against it, upon a jury verdict, in the principal amounts of $4,500,000 on the cause of action for wrongful death, and $1,500,000 on the cause of action for conscious pain and suffering.
Judgment reversed, on the facts and as an exercise of discretion, without costs or disbursements, and a new trial granted on the issue of damages only, unless within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry, the plaintiff shall serve and file in the office of the Clerk of the Supreme Court, Richmond County, a written stipulation consenting to reduce the verdict in his favor on the cause of action for wrongful death to the principal amount of $750,000, and on the cause of action for conscious pain and suffering to the principal amount of $250,-000, and to the entry of an amended judgment accordingly. In the event the plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed, without costs or disbursements. The findings of fact on the issue of liability are affirmed.
The verdict was excessive to the extent indicated. We have considered the defendant’s other contentions and find them to be without merit. Lazer, J. P., Mangano, Lawrence and Kooper, JJ., concur.